DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on March 9, 2021 for the application filed December 7, 2017 which is a 371 of a PCT application filed June 8, 2016 which claims priority to a provisional application filed on June 9, 2015. Claims 1, 7, 13 and 17 have been amended. Claims 1-18 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 13-18 are being interpreted under 356 U.S.C. §112(f). The “means” for storing, obtaining, determining a likelihood, generating and communication are determined to be a generic computer (and equivalents) as these are non-specialized computer functions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-6 and 13-18 are directed towards a system to provide a care recipient care-based activity recommendation engine (i.e. a machine) which is a statutory category.  Claims 7-12 are directed towards a method to provide a care recipient care-based activity recommendation engine (i.e. a process) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1, 7 and 13 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea recited in the claims is identified as: 
obtaining activity tasks about the care recipient, the activity tasks determined based on the care recipient profile, the activity tasks performed to care for the care recipient, the activity tasks having associated activity information, the activity information indicating an estimated time commitment, an activity task type, and required caregiver resources for a given activity task, the activity tasks including a first activity task having first activity information and a second activity task having second activity information; 
generating a queue of activity tasks for the care recipient based on the activity information and the care recipient profile, wherein the activity tasks are order in the queue based on immediacy of the activity tasks relative to a need of the care recipient, with a most immediate activity task being ranked before a less immediate activity task; 
determining a likelihood for the individual caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, the likelihood being determined based on a comparison of : (i) activity information for the individual activity tasks including the estimated time commitment, activity task type, and required caregiver resources for the individual activity task; and (ii) the profile information in the individual caregiver profile including the schedule information, resource information, and location information for the caregiver, the likelihood including a first likelihood for the first caregiver and the first action task, and a second likelihood for the second caregiver and the first action task; 
generate, based on the determined likelihood, a first caregiver activity task queue for the first caregiver and a second caregiver activity task queue for the second caregiver; and 
responsive to the likelihood indicating that the individual caregiver has the capacity and/or likelihood to complete the individual activity task. 
The identified limitations in the identified abstract idea fall within the subject matter grouping of mental processes. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “with the one or more physical computer processors”, “one or more physical computer 
The identified limitations in the identified abstract idea fall within the subject matter grouping of certain methods of organizing human activity. The claims recite a method which organizes the human activity of activity task queue assigning for caregivers based on patient needs. The claims simply organize the steps a human would perform in order to generate activity tasks queue for caregivers and care recipients. Accordingly, the claims recite an abstract idea.
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element 
Insignificant extra-solution activity to the judicial exception. The additional limitations of storing and communicating do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of data storage and data outputting.;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “electronics storage configured to”, “with the one or more physical computer processors”, “one or more physical computer processors in operative communication with the electronic storage and configured by computer readable instructions to” are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea because the claims recite only the idea of a solution or outcome and fail to recite details of how a solution to a problem is accomplished (how activity tasks are 
Dependent claims 2-6, 8-12 and 14-18 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1, 7 and 13, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a storage devices and processors to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, MPEP §2106.05 provides support that storing and communicating data is well understood routine and conventional. Thus the claims are not patent eligible.
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, 
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, 1-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fotheringham et al. (U.S. Pub. No. 2013/0191140) in view of Anderson et al. (U.S. Pub. No. 2009/0319523).
Regarding claim 1, Fotheringham discloses a system configured to provide a care recipient care-based activity recommendation engine (Paragraphs [0018]-[0019]), the system comprising: 
electronic storage (Figs. 1 and 10) configured to: 
store care recipient profile information for a care recipient in a care recipient profile associated with the care recipient, the care recipient profile information including Paragraphs [0036] and [0086] discuss storing care recipient data structures having information that relates to the care recipients care needs such as medications, doctor information, ailments, conditions and symptoms.); and 
store caregiver profile information for two or more caregivers, the caregiver profile information including schedule information, resource information, and location information for individual caregivers, the caregiver profile information including first caregiver profile information stored in a first caregiver profile for a first caregiver and second caregiver profile information stored in a second caregiver profile for a second caregiver (Paragraphs [0035] and [0086] discuss storing caregiver structures having information such as the caregiver’s zip code. Paragraphs [0029]-[0034] and [0060] also discuss that the caregiver data structures are linked to schedule information, such as information of regarding start dates, end dates and due dates of tasks assigned to the caregiver and the caregiver type, such as primary or co-caregiver type, construed as resource information. Each caregiver structure and corresponding caregiver ID is unique to a specific caregiver.); and 
one or more physical computer processors in operative communication with the electronic storage and configured by computer readable instructions to (Figs. 1 and 20): 
obtain activity tasks about the care recipient, the activity tasks determined based on the care recipient profile, the activity tasks performed to care for the care recipient, the activity tasks having associated activity information, the activity information indicating an estimated time commitment, an activity task type, and required caregiver resources for a given activity task, the activity tasks including a first activity task having Paragraphs [0053]-[0062], [0075]-[0082] and [0092] discuss determining and obtaining a care plan for a care recipient which includes a plurality of task having associated task information as discussed in paragraphs [0030]-[0035]. The care plan and tasks may be determined based upon the care recipient information, such as behaviors, diagnosis, ailments, symptoms, conditions, etc. The task information includes start times, end times, repeating times and deadlines, construed as estimated time commitment, task types, instructions based on the needs of the care recipient and information on primary caregivers and co-caregivers needed, construed as resources . Multiple tasks may be obtained for a single or multiple care plan(s).); 
generate a queue of activity tasks for the care recipient based on the activity information and the care recipient profile wherein the activity tasks are ordered in the queue based on immediacy of the activity tasks relative to a need of the care recipient, with a most immediate activity being ranked before a less immediate activity task (Paragraph [0104]-[0105] shows a generated queue of the obtained tasks to be performed by caregivers in order to care for a recipient. As shown in figs. 33-34, the activity tasks are ordered based on the time they need to be completed to meet the patient’s needs such that tasks needed to be completed sooner than another tasks are ranked before the other tasks.); 
generate a first caregiver activity task queue for the first caregiver and a second caregiver activity task queue for the second caregiver (Paragraphs [0055], [0098] and [0108] discuss assignee tasks to different caregivers, construed as first and second activity task queues for first and second caregivers.); and
Paragraphs [0054]-[0061], [0098] and [0108] discuss assigning the tasks to specific caregivers and pushing those tasks to the caregivers.) 
Fotheringham does not appear to explicitly disclose determine a likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, the likelihood being determined based comparison of : (i) on activity information for the individual activity tasks including the estimated time commitment, activity task type, and required caregiver resources for the individual activity tasks; and (ii) the profile information in the individual caregiver profiles including the schedule information, resource information, and location information for the caregiver, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task; that the first and second caregiver activity task queues are based on the determined likelihood; or responsive to the likelihood indicating that individual caregivers have the capacity and/or likelihood to complete individual activity tasks, communicate the individual activity tasks queues to the individual caregivers such that, responsive to the first likelihood indicating that the first caregiver has the capacity and/or likelihood to complete the first activity task, the first caregiver activity task queue is communicated to first caregiver, and, responsive to the second likelihood indicating that the second caregiver has the capacity and/or likelihood to complete the second activity task, the second caregiver activity task queue is communicated to the second caregiver.
Anderson, paragraphs [0073]-[0086] discuss determining a match score for a plurality of caregivers/service providers for a specified task by comparing user/patient profiles, service provider profiles and service provider criterion. The user profiles and service provider criterion are construed as activity task information and the service provider profiles/bibliographic data is construed as caregiver profile information. The match score indicates the capacity or likelihood that a caregiver/service provider may complete the task. This process may be done for multiple tasks such that a first service provider match score is determined for a first task and a second service provider match score is determined for a second task. Also see figs. 6-7 and 13.) to allow users to locate specialists that are best suited to treat a patient’s specific condition (Anderson, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare service provider searching at the time of the filing to modify the task assignment of Fotheringham to determine likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity 
For example, unassigned tasks in the task queue of Fotheringham could benefit from the teachings of Anderson such that the user could perform a best match search of caregivers for the specific tasks, providing the user with caregivers having the best 

Regarding claim 2, Fotheringham further discloses wherein the one or more physical computer processors are configured such that the location information in the caregiver profiles includes static and dynamic location information, the static location information indicating a location of a caregiver's residence in relation to a residence of the care recipient, the dynamic location information indicating a caregiver's current location relative to the residence of the care recipient (Paragraph [0110] discusses that the caregiver’s profile include where the caregiver is relative to the care recipient.).
Fotheringham does not appear to explicitly disclose, but Anderson teaches that it was old and well known in the art of healthcare service provider searching at the time of the filing that the caregiver profiles includes static locations information, the static location information indicating a location of a caregiver's residence in relation to a residence of the care recipient (Anderson, paragraphs [0069] and [0080] discuss that the service provider profiles include that location of the service provider in relations to the location of the user to determine the distance of the service provider to the user.) to allow users to locate specialists that are best suited to treat a patient’s specific condition (Anderson, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare service provider searching at the time of the filing to modify the caregiver profiles of Fotheringham to include static locations information, the static location information indicating a location of a caregiver's residence in relation to a residence of 

Regarding claim 3, Fotheringham further discloses wherein the one or more physical computer processors are configured such that the caregiver profile information includes historical information indicating previous care provided by a caregiver to the care recipient (Fig. 40 and paragraph [0110] show and discuss that the caregiver profiles include completed tasks that a caregiver has performed for a care recipient.).

Regarding claim 4, Fotheringham further discloses wherein the one or more physical computer processors are further configured to obtain one or more health sensor output signals that convey information related to a physical condition of the care recipient, and generate the activity tasks and activity task queue based on the output signals (Paragraphs [0020]-[0023] discuss generating the tasks in the queue based on monitoring devices, such as devices that can output blood-glucose levels, blood pressure, heart rate, temperature, cholesterol level, weight, etc. of the care recipient. Also see fig. 1.).

Regarding claim 5, Fotheringham does not appear to explicitly disclose, but Anderson teaches that it was old and well known in the art of healthcare service provider searching at the time of the filing wherein the one or more physical computer processors are configured such that the activity task type indicates whether an activity task should be performed by one or more of a family member, a friend, or a medical Anderson, figs. 6-7 show that the service provider criteria, construed as a activity task type, indicates what time of service provider needs to be seen, which could be a medical doctor, family member, caregiver or other type of service provider as discussed in Fotheringham.) to allow users to locate specialists that are best suited to treat a patient’s specific condition (Anderson, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare service provider searching at the time of the filing to modify the activity task type of Fotheringham to include the one or more physical computer processors are configured such that the activity task type indicates whether an activity task should be performed by one or more of a family member, a friend, or a medical professional, as taught by Anderson, in order to allow users to locate specialists that are best suited to treat a patient’s specific condition.

Regarding claim 6, Fotheringham further discloses wherein the one or more physical computer processors are configured such that one or more of the activity tasks are generated manually by a caregiver based on caregiver monitoring and/or observation of the care recipient (Fig. 5. and paragraphs [0020]-[0023] discuss a caregiver manually entering tasks based on the observed condition of the care recipient.).

Regarding claims 7-18: all limitations as recited have been analyzed and rejected with respect to claims 1-6.  Claims 7-12 pertain to a method to provide a care recipient care-based activity recommendation engine, corresponding to the system to provide a .

Response to Arguments
Applicant's arguments filed March 9, 2021 regarding claims 1-18 being rejected under 35 U.S.C. 112 have been fully considered and are persuasive. The rejection of claims 1-18 under 35 U.S.C. §112 has been withdrawn.

Applicant's arguments filed March 9, 2021 regarding claims 1-18 being rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Under step 2A, prong one, Applicant argues that the claims are not directed towards an abstract idea because the claims recite a very specific and complex system the receives and processes complex data utilizing a very specific and complicated physical structure to  perform their functionalities
However, as stated in the previous rejection, it is unclear what is complex about activity information and caregiver information being “processed” to determine a likelihood of a caregiver performing a task, as this is commonly done in the human mind when assigning tasks. 

Under step 2A, prong two, Applicant argues that the claims are directed to a specific improvement in a system to assign and communicate tasks. 
However, the system is a processor which performs an abstract idea. While the identified abstract idea may be useful, it is not an improvement to technology. As stated in the instant rejection, simply communicating lists of tasks is akin to transmitting/outputting data, which is insignificant extra-solution activity as evidenced by MPEP §2106.05.

Under step 2A, prong two, Applicant also argues that the claims incorporate the abstract idea into a practical application with regard to the generated and communicated list of assigned activity tasks which can then be completed by the caregivers. 
However, the generation of the assigned tasks is part of the abstract idea and communicating the tasks such that they may be completed is insignificant extra-solution activity which is well understood, routine and conventional as evidenced by MPEP §2106.05.

Under step 2B, Applicant present arguments that appear to be related to a different application. Therefore the argument is moot. 

Applicant's arguments filed March 9, 2021 regarding claims 1-18 being rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant first argues that Fotheringham and Anderson fail to disclose wherein the activity tasks are ordered in the queue based on immediacy of the activity tasks relative to a need of the care recipient, with a most immediate activity being ranked before a less immediate activity task as Fotheringham only discloses a queue of tasks ordered by date with no suggestion or teaching that the tasks are ordered in the queue based on immediacy of the activity task relative to a need  care recipient, with a most immediate activity task being ranked before a less immediate activity task. 
However, as explained in the instant rejection, under broadest reasonable interpretation, tasks for a care recipient which are ordered by the date the tasks needed to be done for the patient is ordering the tasks based on the immediacy of the tasks as tasks needing to be done today (i.e. immediate) are ordered before tasks having to be done tomorrow (i.e. less immediate).

Second, Applicant argues that Fotheringham and Anderson fail to disclose the first caregiver activity task queue generated based on the determined likelihood, and a second caregiver activity task queue generated based on the determined likelihood.
However, as explained in the instant rejection, the first and second activity task queues for first and second caregivers of Fotheringham may be modified by Anderson to be generated based on the determined likelihood. For example, unassigned tasks in the task queue of Fotheringham could benefit from the teachings of Anderson such that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spatola et al. (U.S. Pub. No. 2013/0085798 discloses) discloses that activity tasks may have a priority field which allows a user to assign ranks, or precedence, for activities, and to flag them as such for creating an ordering for the activities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DEVIN C HEIN/Examiner, Art Unit 3686